Exhibit 10.2

EXECUTION VERSION

PLEDGE AND SECURITY AGREEMENT

dated as of October 22, 2007

between

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

SECTION 1.        DEFINITIONS; GRANT OF SECURITY

   1

    1.1

   General Definitions    1

    1.2

   Definitions; Interpretation    7

SECTION 2.        GRANT OF SECURITY

   8

    2.1

   Grant of Security    8

    2.2

   Certain Limited Exclusions    8

SECTION 3.        SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

   9

    3.1

   Security for Obligations    9

    3.2

   Continuing Liability Under Collateral    9

SECTION 4.        CERTAIN PERFECTION REQUIREMENTS

   9

    4.1

   Delivery Requirements    9

    4.2

   Control Requirements    10

    4.3

   Intellectual Property Recording Requirements    11

    4.4

   Other Actions    12

    4.5

   Timing and Notice    13

SECTION 5.        REPRESENTATIONS AND WARRANTIES

   13

    5.1

   Grantor Information & Status    13

    5.2

   Collateral Identification, Special Collateral    14

    5.3

   Ownership of Collateral and Absence of Other Liens    14

    5.4

   Status of Security Interest.    15

    5.5

   Goods & Receivables    15

    5.6

   Pledged Equity Interests, Investment Related Property    16

    5.7

   Intellectual Property    16

    5.8

   Miscellaneous    18

SECTION 6.        COVENANTS AND AGREEMENTS

   18

    6.1

   Grantor Information & Status    18

    6.2

   Collateral Identification; Special Collateral    18

    6.3

   Ownership of Collateral and Absence of Other Liens    19

    6.4

   Status of Security Interest    19

    6.5

   Goods & Receivables    19

    6.6

   Pledged Equity Interests, Investment Related Property    21

    6.7

   Intellectual Property    23

    6.8

   Miscellaneous    24

SECTION 7.        ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS

   24

    7.1

   Access; Right of Inspection    24

    7.2

   Further Assurances    25

    7.3

   Additional Grantors    26

SECTION 8.        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

   26

    8.1

   Power of Attorney    26

 

i



--------------------------------------------------------------------------------

    8.2

   No Duty on the Part of Collateral Agent or Secured Parties    27

SECTION 9.        REMEDIES

   27

    9.1

   Generally    27

    9.2

   Application of Proceeds    29

    9.3

   Sales on Credit    29

    9.4

   Investment Related Property    29

    9.5

   Grant of Intellectual Property License    30

    9.6

   Intellectual Property    30

    9.7

   Cash Proceeds; Deposit Accounts    32

SECTION 10.        COLLATERAL AGENT

   32

SECTION 11.        CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

   33

SECTION 12.        STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

   33

SECTION 13.        MISCELLANEOUS

   34

SCHEDULE 5.1 — GENERAL INFORMATION

  

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

  

SCHEDULE 5.4 — FINANCING STATEMENTS

  

SCHEDULE 5.5 — LOCATION OF EQUIPMENT AND INVENTORY

  

SCHEDULE 5.6 — PLEDGED EQUITY INTERESTS

  

SCHEDULE 5.7 — INTELLECTUAL PROPERTY

  

EXHIBIT A — PLEDGE SUPPLEMENT

  

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

  

EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT

  

EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT

  

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

  

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

  

EXHIBIT G — PATENT SECURITY AGREEMENT

  

 

ii



--------------------------------------------------------------------------------

EXECUTION VERSION

This PLEDGE AND SECURITY AGREEMENT, dated as of October 22, 2007 (this
“Agreement”), between Hologic, Inc. (the “Borrower”) and certain domestic
subsidiaries of the Borrower party hereto from time to time, whether as an
original signatory hereto or as an Additional Grantor (as herein defined) (other
than the Collateral Agent, each, a “Grantor”), and Goldman Sachs Credit Partners
L.P., as collateral agent for the Secured Parties (as herein defined) (in such
capacity as collateral agent, together with its successors and permitted
assigns, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrower and
certain subsidiaries of Borrower, the lenders party thereto from time to time
(the “Lenders”), Goldman Sachs Credit Partners L.P., as Administrative Agent and
Collateral Agent, Goldman Sachs Credit Partners L.P. and Banc of America
Securities LLC, as Joint Lead Arrangers, Bank of America, N.A., as Syndication
Agent, and Citicorp North America, Inc., JPMorgan Chase Bank, N.A., RBS
Citizens, National Association, and Fifth Third Bank, an Ohio Banking
Corporation, as Co-Documentation Agents;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements as set
forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Collateral Agent agree as
follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3.

“Agreement” shall have the meaning set forth in the preamble.

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of the Credit Agreement.

“Borrower” shall have the meaning set forth in the recitals.

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

“Collateral” shall have the meaning assigned in Section 2.1.



--------------------------------------------------------------------------------

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter-of-Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue (whether such Grantor
is licensee or licensor thereunder) including, without limitation, each
agreement required to be listed in Schedule 5.2(II) under the heading “Copyright
Licenses” (as such schedule may be amended or supplemented from time to time).

“Copyright Security Agreement” means a Copyright Security Agreement
substantially in the form of Exhibit F.

“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.2(II) under the heading “Copyrights” (as such schedule may be amended
or supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) the right to sue or otherwise recover for past, present and future
infringements thereof, and (iv) all Proceeds of the foregoing, including,
without limitation,

 

2



--------------------------------------------------------------------------------

licenses, fees, royalties, income, payments, claims, damages and proceeds of
suit now or hereafter due and/or payable with respect thereto, and (v) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Credit Documents” shall have the meaning ascribed thereto in the Credit
Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“Grantors” shall have the meaning set forth in the preamble.

“Indemnitee” shall mean the Collateral Agent, and its and its Affiliates’
officers, partners, directors, trustees, employees, agents.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States or foreign laws or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement or other impairment thereof, including the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lender” shall have the meaning set forth in the recitals.

“Majority Holder” shall have the meaning set forth in Section 10.

“Material Intellectual Property” shall mean any item of Intellectual Property
included in the Collateral which is material to the business of the Grantors,
taken as a whole, or is otherwise of material value to the Grantors, taken as a
whole.

 

3



--------------------------------------------------------------------------------

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).

“Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue (whether such Grantor is licensee
or licensor thereunder), including, without limitation, each agreement required
to be listed in Schedule 5.2(II) under the heading “Patent Licenses” (as such
schedule may be amended or supplemented from time to time).

“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit G.

“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all improvements thereto, (iv) the
right to sue or otherwise recover for past, present and future infringements
thereof, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto, and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.2(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust.

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests.

 

4



--------------------------------------------------------------------------------

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
5.2(I) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.

“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

5



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Agents, Lenders, the Lender Counterparties and
the Cash Management Providers and shall include, without limitation, all former
Agents, Lenders and Lender Counterparties to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents, Lenders,
Lender Counterparties or Cash Management Providers and such Obligations have not
been paid or satisfied in full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence (whether such Grantor is licensee or licensor thereunder),
including, without limitation, each agreement required to be listed in Schedule
5.2(II) under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time).

“Trademark Security Agreement” means a Trademark Security Agreement
substantially in the form of Exhibit E.

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.2(II) under the heading “Trademarks”(as such schedule may
be amended or supplemented from time to time), (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the use of and symbolized by the foregoing, (iv) the right to sue for past,
present and future infringement or dilution of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income,

 

6



--------------------------------------------------------------------------------

payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and (iii) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Deposit Account, Document, Entitlement Order, Equipment, Electronic
Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter-of-Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

7



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired, created or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

(j) Letter-of-Credit Rights;

(k) Money;

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
(i) any law, rule or regulation applicable to such Grantor, or (ii) a term,
provision or condition of any such lease, license, contract, property right or
agreement (unless such law, rule, regulation, term, provision or condition would
be rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such lease, license, contract or

 

8



--------------------------------------------------------------------------------

agreement; (b) in any of the outstanding capital stock of a First-Tier Foreign
Subsidiary in excess of 65% of the voting power of all classes of capital stock
of such First-Tier Foreign Subsidiary entitled to vote; provided that
immediately upon the amendment of the Internal Revenue Code to allow the pledge
of a greater percentage of the voting power of capital stock in a First-Tier
Foreign Subsidiary without adverse tax consequences, the Collateral shall
include, and the security interest granted by each Grantor shall attach to, such
greater percentage of capital stock of each First-Tier Foreign Subsidiary,
(c) any “intent-to-use” application for trademark or service mark registration
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the
filing under Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of
Use” or an “Amendment to Allege Use” with respect thereto, solely to the extent,
if any, that, and solely during the period, if any, in which, the grant of a
security interest therein prior to such filing would impair the validity or
enforceability of any registration that issues from such intent-to-use trademark
or service mark application under applicable federal law, (d) any outstanding
capital stock of any Foreign Subsidiary that is not a First-Tier Foreign
Subsidiary or (e) any property and/or assets of Grantors (other than, for
purposes of the $20,000,000 cap below, (i) Intellectual Property,
(ii) Investment proceeds or (iii) inter-company loan proceeds) located outside
of the United States provided that the aggregate value of such property and
assets does not exceed $20,000,000.

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Collateral Agent the Security Certificates
evidencing such

 

9



--------------------------------------------------------------------------------

Certificated Securities duly indorsed by an effective indorsement (within the
meaning of Section 8-107 of the UCC), or accompanied by share transfer powers or
other instruments of transfer duly endorsed by such an effective endorsement, in
each case, to the Collateral Agent or in blank. In addition, each Grantor shall
cause any certificates evidencing any Pledged Equity Interests included in the
Collateral, including, without limitation, any Pledged Partnership Interests
included in the Collateral or Pledged LLC Interests included in the Collateral,
to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities. Notwithstanding the
foregoing, the delivery requirements set forth in this Section 4.1(a) shall not
apply to any certificates evidencing shares valued at less than $50,000
individually or $250,000 in the aggregate; provided that such exception shall
not apply to any certificates evidencing the equity interests in the Borrower’s
Subsidiaries.

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank; provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than
$1,000,000 individually or $5,000,000 in the aggregate.

4.2 Control Requirements.

(a) With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts included in the
Collateral, each Grantor shall ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
(i) Deposit Accounts with a value of less than, or having funds or other assets
credited thereto with a value of less than, $250,000 individually or $1,000,000
in the aggregate, Deposit Accounts specifically and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Grantor’s employees, Deposit Accounts specifically and
exclusively used for cash collateral to secure letters of credit permitted under
the Credit Agreement and the Deposit Account (account no. 562035) of Cytyc
Corporation at the Bank of New York solely to the extent that the funds in such
Deposit Account are being held in escrow pursuant to that certain Agreement and
Plan of Merger, dated February 26, 2007, with respect to the purchase of Adiana
Biomedical Corporation by Cytyc Corporation (collectively, the “Excluded Deposit
Accounts”) and (ii) Securities Accounts, Security Entitlements, Commodity
Accounts and Commodity Contracts with a value of less than, or having funds or
other assets credited thereto with a value of less than, $250,000 individually
or $1,000,000 in the aggregate (collectively, the “Excluded Securities/Commodity
Accounts”). With respect to any Securities Accounts or Securities Entitlements,
such Control shall be accomplished by the Grantor causing the Securities
Intermediary maintaining such Securities Account or Security Entitlement to
enter into an agreement substantially in the form of Exhibit C hereto (or such
other agreement in form and substance reasonably satisfactory to the Collateral
Agent) pursuant to which the Securities Intermediary shall agree to comply with
the Collateral Agent’s Entitlement Orders without further consent by such
Grantor. With respect to any Deposit Account, each Grantor shall cause the
depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit D hereto (or such other agreement in form
and substance reasonably satisfactory to the Collateral Agent), pursuant to
which the Bank shall agree to comply with the Collateral Agent’s instructions
with respect to disposition of funds in the Deposit Account without further
consent by such Grantor. With respect to any Commodity Accounts or Commodity
Contracts each Grantor shall cause Control in favor of the Collateral Agent in a
manner reasonably acceptable to the Collateral Agent.

 

10



--------------------------------------------------------------------------------

(b) With respect to any Uncertificated Security included in the Collateral
(other than any Uncertificated Securities credited to a Securities Account),
each Grantor shall cause the issuer of such Uncertificated Security to either
(i) register the Collateral Agent as the registered owner thereof on the books
and records of the issuer or (ii) execute an agreement substantially in the form
of Exhibit B hereto (or such other agreement in form and substance reasonably
satisfactory to the Collateral Agent), pursuant to which such issuer agrees to
comply with the Collateral Agent’s instructions with respect to such
Uncertificated Security without further consent by such Grantor.

(c) With respect to any Letter-of-Credit Rights included in the Collateral
(other than any Letter-of-Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest) with a value in excess of $50,000, Grantor shall ensure that
Collateral Agent has Control thereof by obtaining the written consent of each
issuer of each related letter of credit to the assignment of the proceeds of
such letter of credit to the Collateral Agent.

(d) With respect any Electronic Chattel Paper or “transferable record”(as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) included in the
Collateral, Grantor shall ensure that the Collateral Agent has Control thereof;
provided, however, that such Control requirement shall not apply to any
Electronic Chattel Paper or transferable record having a face amount of less
than $1,000,000 individually or $5,000,000 in the aggregate.

4.3 Intellectual Property Recording Requirements.

(a) In the case of any Collateral (whether now owned or hereafter acquired or
created) consisting of issued U.S. Patents or pending U.S. Patent applications,
Grantor shall execute and deliver to the Collateral Agent a Patent Security
Agreement in substantially the form of Exhibit G hereto (or a supplement
thereto) covering all such Patents in appropriate form for recordation with the
U.S. Patent and Trademark Office with respect to the security interest of the
Collateral Agent.

(b) In the case of any Collateral (whether now owned or hereafter acquired or
created) consisting of registered U.S. Trademarks or pending U.S. Trademark
applications, Grantor shall execute and deliver to the Collateral Agent a
Trademark Security Agreement in substantially the form of Exhibit E hereto (or a
supplement thereto) covering all such Trademarks, in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent.

(c) In the case of any Collateral (whether now owned or hereafter acquired or
created) consisting of registered U.S. Copyrights or pending U.S. Copyright
applications, or consisting of exclusive Copyright Licenses that constitute
Material Intellectual Property in respect of registered U.S. Copyrights for
which any Grantor is the licensee, Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit F hereto (or a supplement thereto) covering all such Copyright and
exclusive Copyright Licenses, in appropriate form for recordation with the U.S.
Copyright Office with respect to the security interest of the Collateral Agent.

(d) In the case of any Collateral (whether now owned or hereafter acquired or
created) consisting of foreign, international, or multi-national
issued/registered Patents,

 

11



--------------------------------------------------------------------------------

registered Trademarks, registered Copyrights, or any applications for the
foregoing, Grantor shall (i) execute, deliver to the Collateral Agent, and
record security agreements (or supplement thereto) covering all such Patents,
Trademarks, and Copyrights in appropriate form for recordation with the
applicable foreign, international, or multi-national registers with respect to
the security interest of the Collateral Agent, and (ii) take such additional
actions or make such additional filings or recordings as may be necessary or
advisable, under the laws of the applicable jurisdiction to insure the validity,
perfection and priority of the security interest of the Collateral Agent;
provided, however, that the foregoing requirements shall only apply to those
jurisdictions in which the Collateral Agent reasonably determines that the
benefits of perfection outweigh the time and expense required to perfect the
security interest of the Collateral in such jurisdiction (it being agreed and
understood that the foregoing requirements applicable as at the Closing Date
with respect to the Grantors’ existing foreign, international, or multi-national
issued/registered Patents, registered Trademarks, registered Copyrights, or any
applications for the foregoing, shall be deemed satisfied to the extent the
requirements with respect thereto set forth in the Post Closing Letter are
satisfied).

4.4 Other Actions.

(a) If any issuer of any Pledged Equity Interest constituting Collateral is
organized under a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including, without limitation, causing the issuer
to register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or reasonably advisable, under the
laws of such issuer’s jurisdiction to insure the validity, perfection and
priority of the security interest of the Collateral Agent.

(b) With respect to any Pledged Partnership Interests and Pledged LLC Interests
included in the Collateral, if the Grantors own less than 100% of the equity
interests in any issuer of such Pledged Partnership Interests or Pledged LLC
Interests constituting Collateral, Grantors shall use their commercially
reasonable efforts to obtain the consent of each other holder of partnership
interest or limited liability company interests in such issuer to the security
interest of the Collateral Agent hereunder and following an Event of Default,
the transfer of such Pledged Partnership Interests and Pledged LLC Interests
constituting Collateral to the Collateral Agent of its designee, and to the
substitution of the Collateral Agent or its designee as a partner or member with
all the rights and powers related thereto. Each Grantor consents to the grant by
each other Grantor of a Lien in all Investment Related Property constituting
Collateral to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest constituting Collateral to the Collateral Agent or its
designee following an Event of Default for the purposes of enabling the
Collateral Agent to exercise rights and remedies under Section 9 hereof and to
the substitution of the Collateral Agent or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

(c) With respect to any Goods in excess of $100,000 individually or $1,000,000
in the aggregate, which is covered by a certificate of title under a statute of
any jurisdiction under the law of which indication of a security interest on
such certificate is required as a condition of perfection thereof, upon the
reasonable request of the Collateral Agent, (A) provide information with respect
to any such Goods (B) execute and file with the registrar of motor vehicles or
other appropriate authority in such jurisdiction an application or other
document requesting the notation or other indication of the security interest
created hereunder on such certificate of title, and (C) deliver to the
Collateral Agent copies of all such applications or other documents filed during
such calendar quarter and copies of all such certificates of title issued during
such calendar quarter indicating the security interest created hereunder in the
items of Goods covered thereby.

 

12



--------------------------------------------------------------------------------

4.5 Timing and Notice. With respect to any Collateral in existence on the
Closing Date, each Grantor shall comply with the requirements of Section 4 on
the date hereof (except as otherwise set forth in the Post Closing Letter) and
with respect to any Collateral hereafter owned or acquired Grantor shall comply
with the requirements of Section 4 hereof within 45 days after such Collateral
is acquired or, in the case of foreign, international, or multi-national
issued/registered Patents, registered Trademarks, registered Copyrights, or any
applications for the foregoing, within 90 days after such Collateral is acquired
or created, subject to extension by the Collateral Agent in the event that the
applicable Grantor is using commercially reasonable efforts to comply with such
requirements. Each Grantor shall promptly inform the Collateral Agent of its
acquisition of any Collateral for which any action is required by Section 4
hereof.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on each Credit Date other than the
Closing Date, that:

5.1 Grantor Information & Status.

(a) Schedule 5.1(A) & (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where the chief
executive office or its sole place of business (or the principal residence if
such Grantor is a natural person) is located.

(b) except as provided on Schedule 5.1(C) (as such schedule may be amended or
supplemented from time to time), it has not changed its name, jurisdiction of
organization, chief executive office or sole place of business (or principal
residence if such Grantor is a natural person) or its corporate structure in any
way (e.g., by merger, consolidation, change in corporate form or otherwise) and
has not done business under any other name, in each case, within the past five
(5) years;

(c) it has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.1(D) hereof (as such schedule may be amended
or supplemented from time to time);

(d) such Grantor has been duly organized and is validly existing as an entity of
the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and

(e) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

 

13



--------------------------------------------------------------------------------

5.2 Collateral Identification, Special Collateral.

(a) On the Closing Date and within 30 days following the completion of the most
recent Fiscal Quarter prior to a Credit Date, Schedule 5.2 (as such schedule may
be amended or supplemented from time to time) sets forth under the appropriate
headings all of such Grantor’s: (1) Pledged Equity Interests constituting
Collateral, other than any Pledged Equity Interests valued at less than $50,000
individually or $250,000 in the aggregate, provided that such exception shall
not apply to any Pledged Equity Interests evidencing the equity interests in the
Borrower’s Subsidiaries, (2) Pledged Debt other than any Pledged Debt having a
face amount of less than $250,000 individually or $1,000,000 in the aggregate,
(3) Securities Accounts, Security Entitlements, Commodity Accounts and Commodity
Contracts other than any Securities Accounts, Security Entitlements, Commodity
Accounts and Commodity Contracts having a value of less than, or having funds or
other assets credited thereto with a value of less than, $250,000 individually
or $1,000,000 in the aggregate, (4) Deposit Accounts other than any Deposit
Accounts holding less than $250,000 individually or $1,000,000 in the aggregate,
(5) United States and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor constituting Material
Intellectual Property, (6) Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses constituting Material Intellectual Property
other than employment related agreements or consulting agreements with
individuals to the extent that such agreements can be characterized as Patent
Licenses, Trademark Licenses, Trade Secret Licenses and/or Copyright Licenses,
(7) Commercial Tort Claims other than any Commercial Tort Claims having a value
of less than $500,000 individually and $2,000,000 in the aggregate,
(8) Letter-of-Credit Rights for letters of credit other than any Letters of
Credit Rights worth less than $250,000 individually or $1,000,000 in the
aggregate, (9) other than with salesman, servicemen, customers or such items in
transit, under repair or with assemblers, the name and address of any
warehouseman, bailee or other third party in possession of any Inventory,
Equipment and other tangible personal property other than any Inventory,
Equipment or other tangible person property having a value less than $1,000,000
individually or $5,000,000 in the aggregate, and (10) Material Contracts. Within
30 days following the completion of the most recent Fiscal Quarter prior to a
Credit Date, each Grantor shall supplement such schedules as necessary to ensure
that such schedules are accurate;

(b) none of the Collateral in excess of $500,000 individually or $2,000,000 in
the aggregate constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables; (5) timber to be cut, or (6) aircraft, aircraft engines,
satellites, ships or railroad rolling stock. No material portion of the
collateral consists of motor vehicles or other goods subject to a certificate of
title statute of any jurisdiction;

(c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and

(d) no Excluded Asset is material to the business of such Grantor.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) it owns the Collateral other than Intellectual Property purported to be
owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired
(including by way of lease or license), will continue to own or have such rights
in each item of the Collateral other than Intellectual Property (except as
otherwise permitted by the Credit Agreement), in each case free and clear of any
and all Liens, rights or claims of all other Persons, including, without
limitation, liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person other than any Permitted Liens; and

 

14



--------------------------------------------------------------------------------

(b) other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements filed in connection
with Permitted Liens. Other than the Collateral Agent and any automatic control
in favor of a Bank, Securities Intermediary or Commodity Intermediary
maintaining a Deposit Account, Securities Account or Commodity Contract, no
Person is in Control of any Collateral.

5.4 Status of Security Interest.

(a) upon the filing of financing statements naming each Grantor as “debtor” and
the Collateral Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 5.4 hereof (as
such schedule may be amended or supplemented from time to time), the security
interest of the Collateral Agent in all Collateral that can be perfected by the
filing of a financing statement under the Uniform Commercial Code as in effect
in any jurisdiction will constitute a valid, perfected, first priority Liens
subject in the case of priority only, to any Permitted Liens with respect to
Collateral. Each agreement purporting to give the Collateral Agent Control over
any Collateral is effective to establish the Collateral Agent’s Control of the
Collateral subject thereto;

(b) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation in the applicable intellectual
property registries (including but not limited to the United States Patent and
Trademark Office and the United States Copyright Office) of the security
interests granted hereunder in all Collateral consisting of (i) U.S. Patents,
Trademarks, Copyrights and exclusive Copyright Licenses and (ii) non-U.S.
Patents, Trademarks and Copyrights that constitute Material Intellectual
Property and are required to be perfected pursuant to Section 4.3(d), the
security interests granted to the Collateral Agent hereunder in such Collateral
shall constitute valid, perfected, first priority Liens (subject only to
Permitted Liens);

(c) except as set forth in the Credit Agreement, no authorization, consent,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body or any other Person is required for either (i) the
pledge or grant by any Grantor of the Liens purported to be created in favor of
the Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) for
the filings contemplated by clause (a) above and (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities; and

(d) each Grantor is in compliance with its obligations under Section 4 hereof.

5.5 Goods & Receivables.

(a) each Receivable (i) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account

 

15



--------------------------------------------------------------------------------

Debtor, (ii) is and will be enforceable in accordance with its terms, (iii) is
not and will not be subject to any credits, rights of recoupment, setoffs,
defenses, taxes, counterclaims (except with respect to refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise) and (iv) is and will be in compliance with all applicable laws,
whether federal, state, local or foreign, unless failure to comply with clauses
(i), (ii), (iii) and/or (iv) of this Section 5.5(a) would not have a Material
Adverse Effect;

(b) as of the Closing Date, except as otherwise identified on Schedule 5.5
hereto, none of the Account Debtors in respect of any Receivable in excess of
$250,000 individually or $1,000,000 in the aggregate is the government of the
United States, any agency or instrumentality thereof, any state or municipality
or any foreign sovereign. Subject to Section 6.8, no Receivable in excess of
$500,000 individually or $2,000,000 in the aggregate requires the consent of the
Account Debtor in respect thereof in connection with the security interest
hereunder, except any consent which has been obtained;

(c) any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
promulgated thereunder; and

(d) other than any Inventory or Equipment in transit (or, in the case of
Grantors’ motor vehicles, being used in the ordinary course), being repaired or
in the possession or control of any warehouseman, bailee, other third party,
salesmen or customers, all of the Equipment and Inventory included in the
Collateral is located only at the locations specified in Schedule 5.5 (as such
schedule may be amended or supplemented from time to time).

5.6 Pledged Equity Interests, Investment Related Property.

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens (other than Permitted Liens), rights or claims of other Persons
and, other than as set forth on Schedule 4.2 of the Credit Agreement or as
otherwise permitted under the Credit Agreement, there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;

(b) except as set forth in Schedule 5.6, no consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable in connection with the creation, perfection or first
priority status of the security interest of the Collateral Agent in any Pledged
Equity Interests constituting Collateral or the exercise by the Collateral Agent
of the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained; and

(c) all of the Pledged LLC Interests and Pledged Partnership Interests
constituting Collateral are or represent interests that by their terms provide
that they are securities governed by the uniform commercial code of an
applicable jurisdiction.

5.7 Intellectual Property.

(a) except as set forth in Schedule 5.2, it is the owner of all Patents,
Trademarks, and Copyrights listed on Schedule 5.2 (as such schedule may be
amended or supplemented from time to time) that constitute Material Intellectual
Property; and it owns or has

 

16



--------------------------------------------------------------------------------

the valid right to use and, where Grantor does so, sublicense others to use, all
Intellectual Property necessary to conduct its business, free and clear of all
Liens, claims, and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2 (as each may be amended or supplemented from time to time)
and except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

(b) except as set forth in Schedule 5.2, each Patent, Trademark and Copyright
listed on Schedule 5.2 (as such schedule may be amended or supplemented from
time to time) that constitute Material Intellectual Property is subsisting and
has not been adjudged invalid or unenforceable, in whole or in part, nor, in the
case of Patents, is the subject of a reexamination proceeding, and each Grantor
has performed in all material respects all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks that
constitute Material Intellectual Property in full force and effect;

(c) no action or proceeding is pending, or to such Grantors’ knowledge,
threatened, challenging the validity, enforceability, registration, ownership or
use of any of such Grantor’s Patents, Trademarks, or Copyrights listed on
Schedule 5.2 (as such schedule may be amended or supplemented from time to time)
that constitute Material Intellectual Property;

(d) none of the Trademarks, Patents, Copyrights or Trade Secrets that constitute
Material Intellectual Property has been licensed by any Grantor to any Affiliate
or third party, except as disclosed in Schedule 5.2 (as each may be amended or
supplemented from time to time), and all exclusive Copyright Licenses that
constitute Material Intellectual Property have been properly recorded in the
U.S. Copyright Office;

(e) [Intentionally Omitted];

(f) each Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of issued Patents and pending Patent applications, and
appropriate notice of copyright in connection with the publication of
Copyrights, except where failure to use such statutory notice of registration,
proper marking practices and appropriate notice of copyright would not have a
Material Adverse Effect;

(g) each Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets that constitute Material Intellectual
Property in accordance with industry standards;

(h) each Grantor has maintained its standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken commercially reasonable actions to insure that all licensees of the
Trademarks owned by such Grantor meet such standards of quality, except where
failure to maintain or meet such standards would not have a Material Adverse
Effect;

(i) to the best knowledge of each Grantor, except as set forth on Schedule 5.7
hereof, such Grantor is not infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property rights of any other Person unless such
infringement, misappropriation, dilution or violation would not have a Material
Adverse Effect; there is no pending or, to the best knowledge of each Grantor,
threatened claim or litigation against such Grantor alleging any such
infringement, misappropriation, dilution or other violation, except as set forth
on Schedule 5.7 hereof;

 

17



--------------------------------------------------------------------------------

(j) to the best knowledge of each Grantor, except as set forth on Schedule 5.7
hereof, during the past two (2) years (or earlier if presently not resolved), no
Person has infringed, misappropriated, diluted or otherwise violated any
Intellectual Property rights of such Grantor unless such infringement,
misappropriation, dilution or violation would not have a Material Adverse
Effect; and

(k) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
binds such Grantor in a manner that would materially adversely affect such
Grantor’s rights to own, license or use any Material Intellectual Property,
except as disclosed in Schedule 5.7 hereof (as such schedule may be amended or
supplemented from time to time).

5.8 Miscellaneous. No Material Contract prohibits assignment or requires consent
of or notice to any Person in connection with the assignment to the Collateral
Agent hereunder, except such as has been given or made or is currently sought
pursuant to Section 6.8 hereof.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information & Status. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Credit Agreement,
and except as it may be permitted to do so under the Credit Agreement, it shall
not change such Grantor’s name, identity, corporate structure (e.g. by merger,
consolidation, change in corporate form or otherwise), sole place of business
(or principal residence if such Grantor is a natural person), chief executive
office, type of organization or jurisdiction of organization or establish any
trade names unless it shall have (a) notified the Collateral Agent in writing
promptly with respect to any such change or establishment, identifying such new
proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (b) except as provided in the Credit Agreement or herein, taken all
actions necessary to maintain the continuous validity, perfection and the same
or better priority of the Collateral Agent’s security interest in that portion
of the Collateral granted or intended to be granted and agreed to hereby, which
in the case of any merger or other change in corporate structure shall include,
without limitation, executing and delivering to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Annex A attached hereto, upon
completion of such merger or other change in corporate structure confirming the
grant of the security interest hereunder.

6.2 Collateral Identification; Special Collateral.

(a) in the event that it hereafter acquires any Collateral of a type described
in Section 5.2(b) hereof with a fair market value in excess of $250,000
individually or $1,000,000 in the aggregate, it shall promptly notify there
Collateral Agent thereof in writing and take such actions and execute such
documents and make such filings all at Grantor’s expense as the Collateral Agent
may reasonably request in order to ensure that the Collateral Agent has a valid,
perfected, first priority security interest in such Collateral, subject to
Permitted Liens.

 

18



--------------------------------------------------------------------------------

(b) in the event that it hereafter acquires or has any Commercial Tort Claim
that an Authorized Officer of the Grantor reasonably believes has a value in
excess of $500,000 individually or $2,000,000 in the aggregate it shall deliver
to the Collateral Agent a completed Pledge Supplement, substantially in the form
of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, identifying such new Commercial Tort Claims; provided that the Borrower
shall not be required to compromise in any way its attorney-client privilege.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;

(b) upon any Authorized Officer of such Grantor obtaining knowledge thereof, it
shall promptly notify the Collateral Agent in writing of any event that may have
a Material Adverse Effect on the value of the Collateral or any material portion
thereof, the ability of any Grantor or the Collateral Agent to dispose of the
Collateral or any material portion thereof, or the rights and remedies of the
Collateral Agent in relation thereto, including, without limitation, the levy of
any legal process against the Collateral or any material portion thereof; and

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected, first priority Liens (subject
only to Permitted Liens).

(b) Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral that can only be perfected by (i) Control or
(ii) filings with registrars of motor vehicles or similar governmental
authorities with respect to goods covered by a certificate of title, in each
case except as and to the extent specified in Section 4 hereof and/or the Post
Closing Letter.

6.5 Goods & Receivables.

(a) it shall not deliver any Document evidencing any Equipment and Inventory to
any Person other than the issuer of such Document or its agent to claim the
Goods evidenced therefor or the Collateral Agent;

(b) if any Equipment or Inventory in excess of $1,000,000 individually or
$5,000,000 in the aggregate is in possession or control of any warehouseman,
bailee or other third party (other than a Consignee under a Consignment for
which such Grantor is the Consignor or with servicemen, salesmen, customers,
such items in transit, such items under repair or with assemblers), each Grantor
shall join with the Collateral Agent in notifying the third party of the
Collateral Agent’s security interest and obtaining an acknowledgment from the
third party that it is holding the Equipment and Inventory for the benefit of
the Collateral Agent and will permit the

 

19



--------------------------------------------------------------------------------

Collateral Agent to have access to Equipment or Inventory for purposes of
inspecting such Collateral or, following an Event of Default, to remove same
from such premises if the Collateral Agent so elects; and with respect to any
Goods in excess of $250,000 individually or $1,000,000 in the aggregate subject
to a Consignment for which such Grantor is the Consignor, Grantor shall file
appropriate financing statements against the Consignee and take such other
action as may be necessary to ensure that the Grantor has a first priority
perfected security interest in such Goods subject to any nonmaterial Liens.

(c) it shall keep the Equipment, Inventory and any Documents evidencing any
material Equipment and Inventory in the locations specified on Schedule 5.5 (as
such schedule may be amended or supplemented from time to time) or as otherwise
provided by Section 5.5 unless it shall have (a) notified the Collateral Agent
in writing, by executing and delivering to the Collateral Agent a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, prior to ten (10) days after
any change in locations, identifying such new locations and providing such other
information in connection therewith as the Collateral Agent may reasonably
request;

(d) it shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, to the
extent it is commercially reasonable to do so, the originals of all
documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other material dealings therewith;

(e) if any Account Debtor in respect of any Receivable in excess of $250,000
individually or $1,000,000 in the aggregate is the government of the United
States, any agency or instrumentality thereof, any state or municipality or any
foreign sovereign, within ninety days after such Receivable(s) arise(s), the
applicable Grantor shall promptly execute any instruments and take any steps
reasonably required by Collateral Agent in order that all monies due or to
become due on account of any such Receivable shall be assigned to Collateral
Agent and notice thereof given to such Governmental Authority under the Federal
Assignment of Claims Act or any similar State or local law;

(f) other than in the ordinary course of business (i) it shall not amend,
modify, terminate or waive any provision of any Receivable other than such
amendments, modifications, terminations or waivers that would not have a
Material Adverse Effect; (ii) following and during the continuation of an Event
of Default, such Grantor shall not, upon receipt of notice from the Collateral
Agent directing it not to do so, (w) grant any extension or renewal of the time
of payment of any Receivable, (x) compromise or settle any dispute, claim or
legal proceeding with respect to any Receivable for less than the total unpaid
balance thereof, (y) release, wholly or partially, any Person liable for the
payment thereof, or (z) allow any credit or discount thereon; and

(g) at any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent shall have the right at any time to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, the Collateral Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such

 

20



--------------------------------------------------------------------------------

lockbox or other arrangement directly to the Collateral Agent; and (3) enforce,
at the expense of such Grantor, collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done. If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent, and
until so turned over, all amounts and proceeds (including checks and other
instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of the Collateral Agent hereunder and shall be segregated from other
funds of such Grantor and such Grantor shall not, except as may be permitted by
the Collateral Agent, adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

6.6 Pledged Equity Interests, Investment Related Property.

(a) except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on account of any Pledged Equity
Interest or other Investment Related Property constituting Collateral, upon the
merger, consolidation, liquidation or dissolution of any issuer of such Pledged
Equity Interest or Investment Related Property, then (a) such dividends,
interest or distributions and securities or other property shall be included in
the definition of Collateral without further action and (b) such Grantor shall
promptly take all steps, if any, necessary or reasonably advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Investment Related Property (including, without limitation,
delivery thereof to the Collateral Agent) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of the Collateral Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all ordinary cash dividends and
distributions paid in the normal course of the business of the issuer and
consistent with the past practice of the issuer and all scheduled payments of
interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing:

 

  (1)

except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property included in the Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, no Grantor shall exercise or refrain from exercising any
such right if the Collateral Agent shall have notified such Grantor that, in the
Collateral Agent’s reasonable judgment, such action would have a Material
Adverse Effect; and provided further, such Grantor shall give the Collateral
Agent at least five (5) Business Days prior written notice of the manner in
which

 

21



--------------------------------------------------------------------------------

 

it intends to exercise, or the reasons for refraining from exercising, any such
right in a manner that could have a Material Adverse Effect; it being
understood, however, that neither the voting by such Grantor of any Pledged
Stock for, or such Grantor’s consent to, the election of directors (or similar
governing body) at a regularly scheduled annual or other meeting of stockholders
or with respect to incidental matters at any such meeting, nor such Grantor’s
consent to or approval of any action otherwise permitted under this Agreement
and the Credit Agreement, shall be deemed inconsistent with the terms of this
Agreement or the Credit Agreement within the meaning of this
Section 6.6(b)(i)(1) and no notice of any such voting or consent need be given
to the Collateral Agent; and

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

  (1) upon receipt of written notice from Collateral Agent terminating such
Grantor’s voting rights, all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights shall
thereupon become vested in the Collateral Agent (to the extent permitted by
applicable law) who shall thereupon have the sole right to exercise such voting
and other consensual rights; provided that such rights shall automatically
revert back to the applicable Grantor upon the waiver or cure of all Events of
Default then existing; and

 

  (2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

(c) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not vote to enable or take any
other action: (a) amend or terminate any partnership agreement, limited
liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially changes, in an adverse
manner, the rights of such Grantor with respect to any Investment Related
Property constituting Collateral or adversely affects the validity, perfection
or priority of the Collateral Agent’s security interest, (b) permit any issuer
of any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interest or other equity interests of any
nature or to issue securities convertible into or granting the right of
purchaser or exchange for any stock or other equity interest of any nature of
such issuer, (c) permit any issuer of any Pledged Equity Interest to dispose of
all or a material portion of their assets, (d) waive any material default under
or material breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest or the terms of any Pledged Debt, or
(e) cause any issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC interest to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (e), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof; and

 

22



--------------------------------------------------------------------------------

(d) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest constituting Collateral to merge or consolidate unless
(i) such issuer creates a security interest that is perfected by a filed
financing statement (that is not effective solely under section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder (subject to
Section 2.2(b) hereof) and no cash, securities or other property is distributed
in respect of the outstanding equity interests of any other constituent Grantor;
provided that if the surviving or resulting Grantors upon any such merger or
consolidation involving an issuer which is a First-Tier Foreign Subsidiary, then
such Grantor shall only be required to pledge equity interests in accordance
with Section 2.2 and (iii) Grantor promptly complies with the delivery and
control requirements of Section 4 hereof and/or the Post Closing Letter.

6.7 Intellectual Property.

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned, dedicated to the public,
forfeited or unenforceable, or which would adversely affect in any material
respect the validity, grant, or enforceability of the security interest granted
therein;

(b) it shall not, with respect to any Trademarks included in the Material
Intellectual Property, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps necessary to insure that licensees of such Trademarks use
such consistent standards of quality, except where failure to use such
Trademarks, to maintain such level of quality or take such steps would not have
a Material Adverse Effect;

(c) [Intentionally Omitted];

(d) it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of Material Intellectual Property may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, (c) subject to any adverse determination or development regarding
such Grantor’s ownership, registration or use or the validity or enforceability
of such item of Intellectual Property (including the institution of , or any
such determination or development in, any action or proceeding in the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry, any foreign counterpart of the foregoing, or any court) or
(d) the subject of any reversion or termination rights;

(e) it shall take all commercially reasonable steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration of each
Trademark, Patent, and Copyright owned by or exclusively licensed to any
Grantor, subject to Section 6.8 hereof, including, but not limited to, those
items on Schedule 5.2 (II) (as each may be amended or supplemented from time to
time);

 

23



--------------------------------------------------------------------------------

(f) it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any Material Contract to which it hereafter becomes a party of
any provision that would in any way materially impair or prevent the creation of
a security interest in, or the assignment of, such Grantor’s rights and
interests in any property included within the definitions of any Intellectual
Property acquired under such Material Contracts;

(g) in the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, or diluted by a third
party, such Grantor shall promptly take commercially reasonable actions in
response to such infringement, misappropriation, or dilution to protect its
rights in such Material Intellectual Property;

(h) it shall take commercially reasonable steps, consistent with industry
standards, to protect the secrecy of all Trade Secrets that constitute Material
Intellectual Property, including, without limitation, entering into
confidentiality agreements with employees and consultants and labeling and
restricting access to secret information and documents;

(i) it shall use commercially reasonable efforts to use proper statutory notice,
consistent with industry standards, in connection with its use of any of the
Material Intellectual Property; and

(j) it shall continue to use commercially reasonable efforts to collect, at its
own expense, all amounts due or to become due to such Grantor in respect of its
Intellectual Property or any portion thereof. In connection with such
collections, each Grantor may take (and, at the Collateral Agent’s reasonable
direction, shall take) such action as such Grantor or, upon the occurrence and
continuation of an Event of Default, the Collateral Agent may deem necessary or
reasonably advisable to enforce collection of such amounts. Notwithstanding the
foregoing, the Collateral Agent shall have the right at any time, to notify, or
require any Grantor to notify, any obligors with respect to any such amounts of
the existence of the security interest created hereby.

6.8 Miscellaneous. Each Grantor shall, within thirty (30) days of the date
hereof with respect to any Material Contract that is a Non-Assignable Contract
(other than any Material Contract which constitutes an Account, Chattel Paper or
Payment Intangible of such Grantor) in effect on the date hereof and within
thirty (30) days after entering into any Material Contract that is a
Non-Assignable Contract after the Closing Date, request in writing the consent
of the counterparty or counterparties to such Non-Assignable Contract pursuant
to the terms of such Non-Assignable Contract or applicable law to the assignment
or granting of a security interest in such Non-Assignable Contract to Secured
Party and use commercially reasonable efforts to obtain such consent as soon as
practicable thereafter.

SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

7.1 Access; Right of Inspection. The Collateral Agent shall at all times have
free reasonable access during normal business hours to all the books,
correspondence and records of each Grantor, and the Collateral Agent and its
representatives may examine the same, take extracts therefrom and make
photocopies thereof, and each Grantor agrees to render to the Collateral Agent,
at such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. The Collateral Agent and its
representatives shall upon reasonable notice and at such reasonable times during
normal business hours also have the right to enter any premises of each Grantor
and inspect any property of each Grantor where any of the Collateral of such
Grantor granted pursuant to this Agreement is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein.

 

24



--------------------------------------------------------------------------------

7.2 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall, subject to the other provisions hereof and the provisions set
forth in the Post Closing Letter, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Collateral Agent may reasonably request, in order to
create and/or maintain the validity, perfection or priority of and protect any
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing and
subject to Section 4 and Section 6 hereof and the Post Closing Letter, in each
case, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or issued or in which an application for
registration or issuance is pending including, without limitation, the United
States Patent and Trademark Office, the United States Copyright Office, the
various Secretaries of State, and the foreign counterparts on any of the
foregoing;

(iii) at any reasonable time, upon reasonable request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent;

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any material part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices as the Collateral
Agent may determine, in its sole discretion, are necessary or advisable to
perfect or otherwise protect the security interest granted to the Collateral
Agent herein (subject to Sections 4 and 6 hereof and the Post Closing Letter).
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure

 

25



--------------------------------------------------------------------------------

the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired” or words of similar
effect. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(c) Each Grantor hereby authorizes the Collateral Agent to modify this Agreement
after obtaining such Grantor’s approval of or signature to such modification by
amending Schedule 5.2 (as such schedule may be amended or supplemented from time
to time) to include reference to any right, title or interest in any existing
Intellectual Property or any Intellectual Property acquired or developed by any
Grantor after the execution hereof or to delete any reference to any right,
title or interest in any Intellectual Property in which any Grantor no longer
has or claims any right, title or interest.

7.3 Additional Grantors. From time to time subsequent to the date hereof,
additional domestic Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Collateral Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation, the
following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to and to the extent provided in the Credit
Agreement;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

26



--------------------------------------------------------------------------------

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith,

 

27



--------------------------------------------------------------------------------

assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to

 

28



--------------------------------------------------------------------------------

assert any defenses against an action for specific performance of such covenants
except for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way limit the rights of the Collateral Agent
hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent
and not as a Lender) and all advances made by the Collateral Agent hereunder for
the account of the applicable Grantor, and to the payment of all costs and
expenses paid or incurred by the Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, all in
accordance with the terms hereof or thereof; second, to the extent of any excess
of such proceeds, to the payment of all other Secured Obligations for the
ratable benefit of the Lenders and the Lender Counterparties in accordance with
the Credit Agreement (as applicable); and third, to the extent of any excess of
such proceeds, to the payment to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

9.3 Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, Grantor will be credited only with payments actually made by purchaser
and received by Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, Collateral Agent may
resell the Collateral and Grantor shall be credited with proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property included in the Collateral
conducted without prior registration or qualification of such Investment Related
Property included in the Collateral under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property included in the Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property included in the Collateral for the

 

29



--------------------------------------------------------------------------------

period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Collateral Agent determines to exercise its right to sell
any or all of the Investment Related Property included in the Collateral, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited liability company
from time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property included in the Collateral which may be sold by the Collateral Agent in
exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

9.5 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired or created by such Grantor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights, in which event such Grantor shall, at
the request of the Collateral Agent, do any and all lawful acts and execute any
and all documents required by the Collateral Agent in aid of such enforcement
and such Grantor shall promptly, upon demand, reimburse and indemnify the
Collateral Agent as provided in Section 12 hereof in connection with the
exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement, misappropriation, dilution or other violation of any
of such Grantor’s rights in the Intellectual Property by others and for that
purpose agrees to diligently maintain any action, suit or proceeding against any
Person so infringing, misappropriating, diluting or otherwise violating as shall
be necessary to prevent such infringement, misappropriation, dilution or other
violation;

(ii) upon written demand from the Collateral Agent, for the purpose of enabling
the Collateral Agent, to exercise rights and remedies under Section 9 hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor shall grant, assign,
convey or otherwise

 

30



--------------------------------------------------------------------------------

transfer to the Collateral Agent or such Collateral Agent’s designee all of such
Grantor’s right, title and interest in and to the Intellectual Property and
shall execute and deliver to the Collateral Agent such documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks or the Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done:

 

  (1) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

 

  (2) upon written notice to Collateral Agent not to so adjust, settle or
compromise, Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such

 

31



--------------------------------------------------------------------------------

Grantor’s sole cost and expense, such assignments or other transfer as may be
necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to the Collateral Agent as aforesaid, subject to any
disposition thereof that may have been made by the Collateral Agent; provided,
after giving effect to such reassignment, the Collateral Agent’s security
interest granted pursuant hereto, as well as all other rights and remedies of
the Collateral Agent granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned
shall be free and clear of any other Liens granted by or on behalf of the
Collateral Agent and the Secured Parties.

9.7 Cash Proceeds; Deposit Accounts. (a) If any Event of Default shall have
occurred and be continuing, in addition to the rights of the Collateral Agent
specified in Section 6.5 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for the Collateral Agent, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required) and held by the Collateral Agent in the
Collateral Account. Any Cash Proceeds received by the Collateral Agent (whether
from a Grantor or otherwise) may, in the sole discretion of the Collateral
Agent, (A) be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) only for so long as it reasonably appears there may be
additional Secured Obligations that arise and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent.

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Credit Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders (the “Majority Holders”) of a majority of the aggregate
“settlement amount” as defined in the Hedge Agreements (or, with respect to any
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedge Agreement)
under all Hedge Agreements. For purposes of the foregoing sentence, settlement
amount for any Hedge that has not been terminated shall be the settlement amount
as of the last Business Day of the month preceding any date of determination and
shall be calculated by the appropriate swap counterparties and reported to the
Collateral Agent upon request; provided any Hedge Agreement with a settlement
amount that is a negative number shall be disregarded for purposes of
determining the Majority Holders. In furtherance of the foregoing provisions of
this Section, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed

 

32



--------------------------------------------------------------------------------

by such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. The provisions of the Credit Agreement relating
to the Collateral Agent including, without limitation, the provisions relating
to resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Credit Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise. Upon the payment in full of all
Secured Obligations, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors. Upon any such termination the Collateral Agent shall,
at Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. The Collateral Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to timely perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.2 of the
Credit Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns to the extent permitted by the Credit Agreement. No
Grantor shall, without the prior written consent of the Collateral Agent given
in accordance with the Credit Agreement, assign any right, duty or obligation
hereunder. This Agreement and the other Credit Documents embody the entire
agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

34



--------------------------------------------------------------------------------

HOLOGIC, INC.,

as Grantor

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Finance and
Administration

 

35



--------------------------------------------------------------------------------

R2 TECHNOLOGY, INC. BIOLUCENT LLC SUROS SURGICAL SYSTEMS, INC. DIRECT
RADIOGRAPHY CORP. CYTYC INTERNATIONAL, INC. CRUISER, INC. CYTYC CORPORATION
CYTYC DEVELOPMENT COMPANY LLC CYTYC INTERIM, INC. CYTYC LIMITED LIABILITY
COMPANY CYTYC LIMITED PARTNERSHIP AEG PHOTOCONDUCTOR CORPORATION CYTYC PRENATAL
PRODUCTS CORP. CYTYC SURGICAL PRODUCTS LIMITED PARTNERSHIP CYTYC SURGICAL
PRODUCTS II, LIMITED PARTNERSHIP CYTYC SURGICAL PRODUCTS III, INC.

SST MERGER CORP.,

as Grantors

By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Treasurer and Secretary

 

36



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Collateral Agent

By:  

/s/ Bruce H. Mendelsohn

Title:   Authorized Signatory

 

37



--------------------------------------------------------------------------------

EXECUTION VERSION

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Chief Executive

Office/Sole Place of Business
(or Residence if Grantor is a
Natural Person)

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

 

SCHEDULE 5.1-1



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

 

Stock Issuer

 

Class of Stock

 

Certificated (Y/N)

 

Stock
Certificate No.

 

Par Value

 

No. of Pledged
Stock

 

Percentage of
Outstanding
Stock of the Stock
Issuer

Pledged LLC Interests:

 

Grantor

 

Limited Liability
Company

 

Certificated (Y/N)

 

Certificate No. (if any)

 

No. of Pledged Units

 

Percentage of
Outstanding LLC
Interests of the Limited
Liability Company

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of Partnership
Interests (e.g., general or
limited)

 

Certificated (Y/N)

 

Certificate No.

(if any)

 

Percentage of
Outstanding
Partnership Interests of
the Partnership

Trust Interests or other Equity Interests not listed above:

 

Grantor

 

Trust

 

Class of Trust Interests

 

Certificated (Y/N)

 

Certificate No.

(if any)

 

Percentage of
Outstanding Trust
Interests of the Trust

Pledged Debt:

 

Grantor

 

Issuer

 

Original Principal
Amount

 

Outstanding Principal
Balance

 

Issue Date

 

Maturity Date

 

SCHEDULE 5.2-1



--------------------------------------------------------------------------------

Securities Account:

 

Grantor

 

Share of Securities Intermediary

 

Account Number

 

Account Name

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Commodity Contracts and Commodities Accounts:

 

Grantor

 

Name of Commodities Intermediary

 

Account Number

 

Account Name

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number

 

Issue Date

 

  (B) Copyright Licenses

 

Grantor

 

Description of Copyright License

 

Registration Number (if any) of
underlying Copyright

 

Name of Licensor

 

  (C) Patents

 

Grantor

 

Title of Patent

 

Patent Number/ (Application
Number)

 

Issue Date/ (Filing Date)

 

SCHEDULE 5.2-2



--------------------------------------------------------------------------------

  (D) Patent Licenses

 

Grantor

 

Description of Patent License

 

Registration Number of underlying
Patent

 

Name of Licensor

 

  (E) Trademarks

 

Grantor

 

Trademark

 

Registration Number/ (Serial
Number)

 

Registration Date/ (Filing Date)

 

  (F) Trademark Licenses

 

Grantor

 

Description of Trademark License

 

Registration Number of underlying
Trademark

 

Name of Licensor

 

  (G) Trade Secret Licenses

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

IV. LETTER-OF-CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

SCHEDULE 5.2-3



--------------------------------------------------------------------------------

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

VI. MATERIAL CONTRACTS

 

Grantor

 

Description of Material Contract

 

SCHEDULE 5.2-4



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

 

Filing Jurisdiction(s)

Hologic, Inc.   Delaware Secretary of State R2 Technology, Inc.   Delaware
Secretary of State Biolucent LLC   Delaware Secretary of State Suros Surgical
Systems, Inc.   Delaware Secretary of State Direct Radiography Corp.   Delaware
Secretary of State AEG Photoconductor Corporation   Delaware Secretary of State
SST Merger Corp.   Delaware Secretary of State Cytyc International, Inc.  
Delaware Secretary of State Cruiser, Inc.   Delaware Secretary of State Cytyc
Corporation   Delaware Secretary of State Cytyc Development Company LLC  
Delaware Secretary of State Cytyc Interim, Inc.   Delaware Secretary of State
Cytyc Limited Liability Company   Delaware Secretary of State Cytyc Limited
Partnership   Massachusetts Secretary of State Cytyc Prenatal Products Corp.  
Delaware Secretary of State Cytyc Surgical Products Limited Partnership  
California Secretary of State Cytyc Sugical Products II, Limited Partnership  
Delaware Secretary of State Cytyc Surgical Products III, Inc.   Delaware
Secretary of State

 

SCHEDULE 5.4-1



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Location of Equipment and Inventory

 

SCHEDULE 5.5-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [            ] a
[                    ] (the “Grantor”) pursuant to the Pledge and Security
Agreement, dated as of [mm/dd/yy] (as it may be from time to time amended,
restated, modified or supplemented, the “Security Agreement”), among Hologic,
Inc., the other Grantors named therein, and Goldman Sachs Credit Partners L.P.,
as the Collateral Agent. Capitalized terms used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all Collateral
to secure the Secured Obligations, in each case whether now or hereafter
existing or in which Grantor now has or hereafter acquires an interest and
wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Chief Executive

Office/Sole Place of Business
(or Residence if Grantor is a
Natural Person)

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor

 

Description of Agreement

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

 

Stock Issuer

 

Class of Stock

 

Certificated (Y/N)

 

Stock
Certificate No.

 

Par Value

 

No. of Pledged
Stock

 

Percentage of
Outstanding
Stock of the Stock
Issuer

Pledged LLC Interests:

 

Grantor

 

Limited Liability
Company

 

Certificated (Y/N)

 

Certificate No. (if any)

 

No. of Pledged Units

 

Percentage of
Outstanding LLC
Interests of the Limited
Liability Company

Pledged Partnership Interests:

 

Grantor

 

Partnership

 

Type of Partnership
Interests (e.g., general or
limited)

 

Certificated (Y/N)

 

Certificate No.

(if any)

 

Percentage of
Outstanding
Partnership Interests of
the Partnership

Pledged Trust Interests:

 

Grantor

 

Trust

 

Class of Trust Interests

 

Certificated (Y/N)

 

Certificate No.

(if any)

 

Percentage of
Outstanding Trust
Interests of the Trust

Pledged Debt:

 

Grantor

 

Issuer

 

Original Principal
Amount

 

Outstanding Principal
Balance

 

Issue Date

 

Maturity Date

 

EXHIBIT A-3



--------------------------------------------------------------------------------

Securities Account:

 

Grantor

 

Share of Securities Intermediary

 

Account Number

 

Account Name

Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Commodities Accounts:

 

Grantor

 

Name of Commodities Intermediary

 

Account Number

 

Account Name

 

(B)

 

Grantor

 

Date of Acquisition

 

Description of Acquisition

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor

 

Description of Copyright

 

Registration Number

 

Registration Date

 

  (B) Copyright Licenses

 

Grantor

 

Description of Copyright License

 

Registration Number (if any) of
underlying Copyright

 

Name of Licensor

 

EXHIBIT A-4



--------------------------------------------------------------------------------

  (C) Patents

 

Grantor

 

Title of Patent

 

Patent Number/ (Application
Number)

 

Issue Date/ (Filing Date)

 

  (D) Patent Licenses

 

Grantor

 

Description of Patent License

 

Patent Number of underlying Patent

 

Name of Licensor

 

  (E) Trademarks

 

Grantor

 

Trademark

 

Registration Number/ (Serial
Number)

 

Registration Date/ (Filing Date)

 

  (F) Trademark Licenses

 

Grantor

 

Description of Trademark License

 

Registration Number of underlying
Trademark

 

Name of Licensor

 

  (G) Trade Secret Licenses

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

IV. LETTER-OF-CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

EXHIBIT A-5



--------------------------------------------------------------------------------

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

VI. MATERIAL CONTRACTS

 

Grantor

 

Description of Material Contract

 

EXHIBIT A-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4

TO PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

EXHIBIT A-7



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

EXHIBIT A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of [            ],
20[    ] among [            ] (the “Pledgor”), Goldman Sachs Credit Partners
L.P., as collateral agent for the Secured Parties, (the “Collateral Agent”) and
[                    ], a [                    ] [corporation] (the “Issuer”).
Capitalized terms used but not defined herein shall have the meaning assigned in
the Pledge and Security Agreement dated [as of the date hereof], among the
Pledgor, the other Grantors party thereto and the Collateral Agent (the
“Security Agreement”). All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of
[                    ] shares of the Issuer’s [common] stock (the “Pledged
Shares”) and the Issuer shall not change the registered owner of the Pledged
Shares without the prior written consent of the Collateral Agent.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.

(d) This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.

Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:   [Name and Address of Pledgor]   Attention:
[                                    ]   Telecopier:
[                                    ] Collateral Agent:   [Goldman Sachs Credit
Partners L.P.   c/o Goldman, Sachs & Co.   30 Hudson Street, 17th Floor   Jersey
City, NJ 07302   Attention: SBD Operations   Attention: Pedro Ramirez  
Telecopier: (212) 357-4597  

Email and for delivery of final financial statements for posting:

gsd.link@gs.com]

Issuer:   [Insert Name and Address of Issuer]   Attention:
[                                    ]   Telecopier:
[                                    ]

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing. The

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit A hereto to the Issuer upon the request of the Pledgor on or
after the termination of the Collateral Agent’s security interest in the Pledged
Shares pursuant to the terms of the Security Agreement. The termination of this
Control Agreement shall not terminate the Pledged Shares or alter the
obligations of the Issuer to the Pledgor pursuant to any other agreement with
respect to the Pledged Shares.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF PLEDGOR],

as Pledgor

By:

 

 

Name:

 

Title:

 

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:

 

 

Name:

 

Title:

 

[NAME OF ISSUER],

as Issuer

By:

 

 

Name:

 

Title:

 

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Issuer]

Attention: [                                        ]

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor. This notice terminates any obligations you may have
to the undersigned with respect to the Pledged Shares, however nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Pledgor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

Very truly yours,

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among [                    ] (the “Debtor”), Goldman Sachs
Credit Partners L.P., as collateral agent for the Secured Parties (the
“Collateral Agent”) and [                    ], in its capacity as a “securities
intermediary” as defined in Section 8-102 of the UCC (in such capacity, the
“Securities Intermediary”). Capitalized terms used but not defined herein shall
have the meaning assigned thereto in the Pledge and Security Agreement, dated
[as of the date hereof], among the Debtor, the other Grantors party thereto and
the Collateral Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Collateral Agent;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of any financial asset relating to the Securities
Account, the Securities Intermediary shall comply with such entitlement order
without further consent by the Debtor or any other person. If the Debtor is
otherwise entitled to issue entitlement orders and such orders conflict with any
entitlement order issued by the Collateral Agent, the Securities Intermediary
shall follow the orders issued by the Collateral Agent.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Collateral Agent purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.

Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agent and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agent
and the Debtor thereof.

 

EXHIBIT C-2



--------------------------------------------------------------------------------

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Securities Intermediary a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Securities Intermediary agrees that after receipt
of such notice, it will take all instruction with respect to the Securities
Account solely from the Collateral Agent.

(b) Voting Rights. Until such time as the Securities Intermediary receives a
Notice of Sole Control pursuant to subsection (a) of this Section 8, the Debtor
shall direct the Securities Intermediary with respect to the voting of any
financial assets credited to the Securities Account.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Collateral Agent, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Collateral Agent at the address for each set forth
in Section 12 of this Agreement.

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10 Indemnification of Securities Intermediary. The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.

 

EXHIBIT C-3



--------------------------------------------------------------------------------

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:   [Name and Address of Debtor]   Attention:
[                                        ]   Telecopier:
[                                        ] Collateral Agent:   [Goldman Sachs
Credit Partners L.P.   c/o Goldman, Sachs & Co.   30 Hudson Street, 17th Floor  
Jersey City, NJ 07302   Attention: SBD Operations   Attention: Pedro Ramirez  
Telecopier: (212) 357-4597   Email and for delivery of final financial
statements for posting:   gsd.link@gs.com] Securities Intermediary:   [Name and
Address of Securities Intermediary]   Attention:
[                                        ]   Telecopier:
[                                        ]

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
The Collateral Agent agrees to provide Notice of Termination in substantially
the form of Exhibit C hereto to the Securities Intermediary upon the request of
the Debtor on or after the termination of the Collateral Agent’s security
interest in the Securities Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Securities
Account or alter the obligations of the Securities Intermediary to the Debtor
pursuant to any other agreement with respect to the Securities Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

EXHIBIT C-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:  

 

Name:   Title:  

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

[NAME OF SECURITIES INTERMEDIARY],

as Securities Intermediary

By:  

 

Name:   Title:  

 

EXHIBIT C-5



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                                        ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over securities account number [                    ] (the “Securities
Account”) and all financial assets credited thereto. You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Securities Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

cc: [Name of Debtor]

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

[TO COME]

 

EXHIBIT C-7



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of the Collateral Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                                        ]

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of [            ], 20[    ] among you, [Name of Debtor] (the “Debtor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [                    ] from the
Debtor. This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT C-8



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement dated as of [            ], 20[    ]
(this “Agreement”) among Hologic, Inc. (the “Debtor”), and Goldman Sachs Credit
Partners L.P., as collateral agent for the Secured Parties (the “Collateral
Agent”) and [                    ], in its capacity as a “bank” as defined in
Section 9-102 of the UCC (in such capacity, the “Financial Institution”).
Capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Pledge and Security Agreement, dated [as of the date hereof],
between the Debtor, the other Grantors party thereto and the Collateral Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Collateral Agent and, prior to delivery of a Notice of
Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.

Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien. If the Debtor
is otherwise entitled to issue instructions and such instructions conflict with
any instructions issued the Collateral Agent, the Financial Institution shall
follow the instructions issued by the Collateral Agent.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other than
                    ]; and

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.

Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.

Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

 

EXHIBIT D-2



--------------------------------------------------------------------------------

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.

Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:   [Name and Address of Debtor]   Attention:
[                                        ]   Telecopier:
[                                        ] Collateral Agent:   [Goldman Sachs
Credit Partners L.P.   c/o Goldman, Sachs & Co.   30 Hudson Street, 17th Floor  
Jersey City, NJ 07302   Attention: SBD Operations   Attention: Pedro Ramirez  
Telecopier: (212) 357-4597   Email and for delivery of final financial
statements for posting:   gsd.link@gs.com] Financial Institution:   [Name and
Address of Financial Institution]   Attention:
[                                        ]   Telecopier:
[                                        ]

Any party may change its address for notices in the manner set forth above.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

Section 12. Termination. The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Financial Institution of such termination in writing. The
Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit A hereto to the Financial Institution upon the request of the
Debtor on or after the termination of the Collateral Agent’s security interest
in the Deposit Account pursuant to the terms of the Security Agreement. The
termination of this Agreement shall not terminate the Deposit Account or alter
the obligations of the Financial Institution to the Debtor pursuant to any other
agreement with respect to the Deposit Account.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:  

 

Name:   Title:  

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

[NAME OF FINANCIAL INSTITUTION],

as Financial Institution

By:  

 

Name:   Title:  

 

EXHIBIT D-4



--------------------------------------------------------------------------------

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                                        ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached), we hereby give you notice of our sole
control over deposit account number [                    ] (the “Deposit
Account”) and all financial assets credited thereto. You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Deposit Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

[GOLDMAN SACHS CREDIT PARTNERS L.P.],

as Collateral Agent

By:  

 

Name:   Title:  

cc: [Name of Debtor]

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the Collateral Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                                        ]

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
[            ], 20[    ] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [                    ] from the
Debtor. This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours, [GOLDMAN SACHS CREDIT PARTNERS L.P.] By:  

 

Name:   Title:  

 

EXHIBIT D-6